People v Daniels (2021 NY Slip Op 02540)





People v Daniels


2021 NY Slip Op 02540


Decided on April 28, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 28, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
BETSY BARROS
LINDA CHRISTOPHER, JJ.


2017-13365
 (Ind. No. 813/17)

[*1]The People of the State of New York, respondent,
vTodd Daniels, appellant.


Paul Skip Laisure, New York, NY (Benjamin Welikson of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Jodi L. Mandel, and Daniel Berman of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Vincent Del Giudice, J.), imposed November 8, 2017, upon his plea of guilty, on the ground that the sentence was excessive. By decision and order dated September 25, 2019, this Court affirmed the sentence (see People v Daniels, 175 AD3d 1551). On December 15, 2020, the Court of Appeals reversed the decision and order of this Court and remitted the matter to this Court for consideration of issues raised but not determined on the appeal to this Court (see People v Bisono, 36 NY3d 1013). Justice Barros has been substituted for former Justice Roman (see 22 NYCRR 1250.1[b]).
ORDERED that, upon remittitur from the Court of Appeals, the sentence is affirmed.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
DILLON, J.P., AUSTIN, BARROS and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court